Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 6, 2017

                                       No. 04-17-00640-CR

                                    William Boyd PORTER,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR4455
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER

        The court reporter responsible for preparing the reporter’s record in this appeal filed a
notification of late record, stating that the appellant has failed to pay or make arrangements to
pay the fee for preparing the reporter’s record.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2017.
___________________________________
Keith E. Hottle
Clerk of Court